Citation Nr: 0509286	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to the use of tobacco 
products in service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) indicates he served on active 
duty for more than 13 years, including a period from April 
1979 to December 1990.  The veteran died in September 2000, 
and the appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that the appellant requested a Board hearing 
on her March 2003 substantive appeal (VA Form 9).  
Thereafter, on a form returned to the Board in April 2003, 
the appellant indicated she no longer wanted the hearing.  
The Board, therefore, finds that all due process has been met 
with respect to the appellant's hearing request.

In March 2003, the appellant raised the issue of entitlement 
to benefits under 38 U.S.C.A. § 1318.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in September 2000.  According to the 
death certificate, the immediate cause of his death was 
metastatic pancreatic cancer.  There were no secondary causes 
of his death listed.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  The appellant's claim for service connection for the 
cause of the veteran's death was received in February 2001.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.

5.  Service connection for the cause of the veteran's death 
due to tobacco-related disability is precluded by the 
applicable law.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.5, 3.300, 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records contain no complaints, 
manifestations, or treatment for any disorder of the pancreas 
or pancreatic cancer.  A June 1989 service treatment record 
shows the veteran was diagnosed with basal cell carcinoma of 
the skin.  His October 1990 separation examination shows the 
veteran's abdomen and viscera were normal, and the veteran 
reported no history of any gastrointestinal complaints.  His 
separation examination report indicated that he had smoked 
two packs of cigarettes per day for thirty years.

A June 1993 treatment record shows that the veteran was 
treated for numerous disorders, including spontaneous right 
pneumothorax, chronic bronchitis, Grave's disease, obesity, 
and a 50-pack-year history of tobacco use.  No pancreatic 
problems or disorders were found.

A January 1996 pathology report shows a sample of the 
veteran's skin was removed from his right thorax and tested.  
The sample was most consistent with a superficially invasive 
squamous cell carcinoma.

June and July 1998 hospitalization records show the veteran 
complained of a dull pain that began around the first of June 
1998.  In July 1998, he complained of abdominal pain and a 
fever.  The veteran had been ill since that morning with 
right upper quadrant tenderness and a high fever.  He had no 
acute gastrointestinal symptoms.  The impression was "rule 
out" cholangitis.  A separate July 1998 treatment record 
showed a history of a pancreatic mass.

A July 1998 radiology report shows an impression of 
confirmation of dilated common bile duct with apparent 
dilated pancreatic duct and low density in the pancreatic 
head, suggestive of a neoplasm.

An August 1998 hospitalization record shows the veteran had a 
history of diabetes mellitus, type 2, for approximately three 
years.

Hospitalization records dated from August 1998 until the 
veteran's death in September 2000 indicate that he was 
diagnosed with pancreatic cancer in June or July 1998 and 
treated for it during that time.  He had also undergone a 
Whipple procedure in July 1998.

The veteran's September 2000 death certificate indicates that 
the immediate cause of his death was metastatic pancreatic 
cancer.  The time interval between onset and death was 
indicated as "years."  There were no secondary conditions 
noted on the death certificate.

An August 2002 written statement, submitted by the appellant 
from D.L., M.D., indicates that he was responding to the 
appellant's request for information about her husband's 
illnesses.  The physician stated that he had spent the 
majority of his research career studying pancreatic disease, 
with a special focus on carcinoma of the pancreas.  A section 
of the statement, that was apparently crossed out, shows that 
Dr. L was not aware of evidence that linked a risk of 
pancreatic cancer with occupational exposure, which would be 
associated specifically with Naval service or shipboard 
activities.  He stated it seemed quite possible that sun 
exposure was a factor in the cause of the multiple skin 
carcinomas, but the ultraviolet radiation would not penetrate 
to the pancreas.  He opined that there was an association of 
type II diabetes with carcinoma of the pancreas, but that in 
many cases it seemed that the diabetes might be caused by the 
carcinoma.  It was not generally felt that diabetes caused 
pancreatic cancer.  He said that, in most cases of pancreatic 
cancer, the cause is unknown, but that the best known 
exogenous risk factor for this cancer was cigarette smoking.

In her September 2002 notice of disagreement, the appellant 
stated that the veteran's service medical records showed his 
excessive use of cigarettes while in the service.  She 
asserted that medical evidence shows that cigarette use led 
to his pancreatic cancer.  His death certificate indicated 
that years were involved in the onset of his terminal 
illness.  She believed this dated back to his military 
service.

Medical information submitted by the appellant, dated in May 
2003, indicates that pancreatic cancer occurs more often in 
people who have diabetes than in people who do not.  Also, 
cigarette smokers are two or three times more likely than 
nonsmokers to develop pancreatic cancer.

The appellant submitted additional medical information, dated 
in July 2003, which indicates that cigarette smoking and 
pancreatic cancer are linked.  It also states that there is a 
connection between UV (ultraviolet) radiation and the 
development of skin cancer.
In a July 2003 written statement, H.R., M.D., responded to a 
request by the appellant to evaluate her husband's illnesses.  
He indicated that cigarette smoking was the only recognized 
exogenous risk factor for pancreas cancer.  He stated that 
the joint occurrence of this and skin cancer have been due to 
two different risk factors.  Dr. R indicated that research 
was being conducted to determine whether there is a genetic 
link between basal cell carcinoma and pancreatic cancer.  He 
further stated that, if the veteran had been younger than 50 
years of age when he developed his first cancer, or if there 
were members of his family who had skin or pancreatic cancer, 
it might be more likely that his skin and pancreatic cancers 
had a genetic link.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2001 letter, the RO informed the appellant of the 
VCAA and its effect on her claim.  In addition, the appellant 
was advised, by virtue of a detailed January 2003 statement 
of the case (SOC) and June 2003 and February 2004 
supplemental statements of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC and SSOCs issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection for the cause of 
the veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2003 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Service connection also may be granted on a presumptive basis 
for type II diabetes mellitus manifested to a compensable 
degree at any time after service in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the 
Republic of Vietnam, including the waters offshore and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e), 3.313 (2004).  Pancreatic cancer 
is not one of the presumptive disabilities.  See section 
3.309(e).

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam era, 
not just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.


In this case, the appellant contends that the late veteran 
served in Vietnam and manifested type II diabetes after he 
separated from service, and that pancreatic cancer is more 
prevalent in people with type II diabetes.  Initially, the 
Board notes that the veteran's DD Form 214 indicates that, 
among other awards, he received the Vietnam Service Medal 
with four Bronze Stars, and the Republic of Vietnam Campaign 
Medal with Device, while serving as a Naval officer.  While 
these decorations show that he served in the vicinity of 
Vietnam during the Vietnam War, neither establishes that he 
had service in-country in Vietnam, as required for him to 
qualify for presumptive service connection.  His DD Form 214 
shows that he was at sea for more than 10 years and 8 months, 
and clearly he served on one or more vessels in the waters 
off the coast of Vietnam.

However, even if the Board were to presume that the veteran 
had service in the Republic of Vietnam, and therefore could 
be presumptively service connected for his type II diabetes 
mellitus, there is no evidence to show that the veteran's 
diabetes contributed to his death.  His death certificate 
lists only metastatic pancreatic cancer as his cause of 
death.  Furthermore, while the appellant submitted general 
medical evidence that pancreatic cancer occurs more often in 
those with diabetes, no medical opinion of record linked the 
two disorders in the veteran's particular case.  Indeed, Dr. 
L stated in August 2002 that it was generally felt that 
diabetes and pancreatic cancer were not related.  Therefore, 
service connection for the veteran's death on the basis that 
he was presumptively service connected for type II diabetes 
mellitus must be denied.

The appellant also contends that the veteran was diagnosed 
with skin cancer in service, continued to be treated for it 
after service, and that his skin cancer was connected to his 
pancreatic cancer.  While there is evidence of a single 
treatment for basal cell carcinoma in service, there is no 
evidence that any of the veteran's skin cancers were 
etiologically related to his pancreatic cancer.  Indeed, Dr. 
L opined in August 2002 that ultraviolet light could not 
penetrate to the pancreas, explaining that any exposure to 
the sun in service could not have caused the veteran's 
pancreatic cancer.  Furthermore, in July 2003, Dr. R 
indicated that cigarette smoking is the only exogenous cause 
of pancreatic cancer.

The appellant finally contends that the veteran smoked 
cigarettes throughout his military service, and that this, as 
indicated by both Dr. L and Dr. R, was the only exogenous 
cause of his pancreatic cancer.

The Board notes that the United States Congress has passed 
legislation directly addressing claims seeking VA benefits 
for disability related to the use of tobacco products.  
First, the Veterans Benefits Act of 1998, enacted as Subtitle 
B of Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131, inserting language to prohibit 
the payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 38 
U.S.C.A. §§ 1110 and 1131, section 9014 created a new 38 
U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it resulted 
from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's 
service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumption period specified in 38 U.S.C.A. §§ 
1101, 1112 (West 2002).  See 38 U.S.C.A. § 1103(b) (West 
2002).  By its terms, new section 1103 applies only to claims 
filed after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.

Therefore, because the appellant filed her claim for service 
connection for the cause of the veteran's death in February 
2001, she is barred from claiming any direct service 
connection for his metastatic pancreatic cancer based upon 
his cigarette smoking while in service.  Furthermore, the 
competent medical evidence fails to show that the veteran 
manifested his pancreatic cancer either during service or 
within the one-year presumption period, so his death cannot 
be service connected on that basis.

The Board recognizes that the appellant believes that the 
veteran's death was related to his service.  Her sincerity is 
not in question.  However, while we sympathize deeply with 
the appellant's loss of her husband, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by 
symptoms of disability or disease, or the condition causing 
the symptoms or eventual death.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).

As the evidence preponderates against the claim for service 
connection for the cause of the veteran's death, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for the cause of the veteran's death, to 
include as due to tobacco use in service, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


